OPINION — AG — QUESTION: " CAN THIS PARTY HOLD BOTH OFFICERS AT THE SAME TIME, OR WILL IT BE NECESSARY FOR HIM TO RESIGN FORM THE SCHOOL BOARD IN CASE HE BECOMES A CANDIDATE FOR THE BOARD OF TRUSTEES AND ELECTED THERETO. (DUAL OFFICE HOLDING), ANSWER: UNDER THE PRINCIPLES OF LAW SET FORTH, THE PARTY REFERRED TO BY YOU IS NOT REQUIRED TO RESIGN FROM SAID SCHOOL BOARD TO BECOME A CANDIDATE AS A MEMBER OF SAID BOARD OF TRUSTEES, BUT IF HE IS ELECTED TO SAID BOARD OF TRUSTEES AND ENTERS UPON THE DUTIES THEREOF, HE ISPO FACTO VACATES HIS OFFICE AS A MEMBER OF SAID SCHOOL BOARD. CITE:  51 O.S. 1961 6 [51-6] (FRED HANSEN) ** SEE: OPINION NO. 77-154 (1977) **